                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

TERRELL TAYLOR,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )              No. 1:18-CV-299-JAR
                                                   )
PAUL BOYD and ROBERT ZACHARY                       )
HORACK,                                            )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of plaintiff Terrell Taylor, a federal

pretrial detainee being held in the Dunklin County Detention Center, for leave to commence this

action without payment of the required filing fee. 1 The Court finds that plaintiff does not have

sufficient funds to pay the entire filing fee and will waive the initial partial filing fee at this time.

See 28 U.S.C. § 1915(b)(1). Furthermore, based upon a review of the complaint, the Court finds

that the complaint should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).                 A plaintiff must

demonstrate a plausible claim for relief, which is more than a “mere possibility of misconduct.”

1
  On September 21, 2017, plaintiff Terrell Taylor was indicted on federal charges of felon in
possession of a firearm, possession with intent to distribute marijuana, and possession of a
firearm in furtherance of a drug trafficking crime. See USA v. Taylor, Case No. 1:17-CR-90-
RLW, ECF Nos. 1-2. On February 19, 2019, during the pendency of this civil action, plaintiff
was sentenced in his criminal case to 87 months imprisonment. Id. at ECF No. 89.
Id. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. Determining whether a complaint states a plausible claim for relief is a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. Id. at 679.

          When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.

                                           The Complaint

          Plaintiff brings this 42 U.S.C. § 1983 action against defendants Paul Boyd, Prosecutor for

Scott County, Missouri, and Robert Zachary Horack, Assistant Prosecutor for Scott County,

Missouri. Plaintiff has not indicated in his complaint whether he is bringing this action against

defendants in their individual or official capacities.

          Plaintiff alleges defendant Boyd “abused his discretion and authority as a prosecutor” by

pursuing charges against plaintiff for “deliver/attempt to deliver/possession/deposit/conceal

gun/knife/weapon/other at correctional facility, city/county jail or private prison/jail.” Defendant

Horack represented the Scott County Prosecutor’s Office at plaintiff’s hearings.

          For damages, plaintiff seeks to have his state conviction vacated, $100 in nominal

damages, $1.5 million in compensatory damages, $500,000 in punitive damages, another

$500,000 for “state law claims,” and all other necessary and appropriate equitable and monetary

relief.

                                              Discussion

          Plaintiff’s complaint is silent as to whether defendants are being sued in their official or

individual capacities. Where a “complaint is silent about the capacity in which [plaintiff] is

suing defendant, [a district court must] interpret the complaint as including only official-capacity



                                                  -2-
claims.” Egerdahl v. Hibbing Cmty. College, 72 F.3d 615, 619 (8th Cir.1995); see also Nix v.

Norman, 879 F.2d 429, 431 (8th Cir. 1989). Naming a government official in his or her official

capacity is the equivalent of naming the government entity that employs the official. To state a

claim against a municipality or a government official in his or her official capacity, plaintiff must

allege that a policy or custom of the municipality is responsible for the alleged constitutional

violation. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978). Plaintiff’s complaint

does not contain any allegations that a policy or custom of a municipality was responsible for the

alleged violations of plaintiff’s constitutional rights. As a result, the complaint fails to state a

claim upon which relief can be granted.

       Additionally, the defendant prosecutors are absolutely immune from civil rights actions.

See Imbler v. Pachtman, 424 U.S. 409, 427 (1976). All plaintiff’s claims against the prosecutors

are based upon their decisions to charge him with criminal conduct and pursue criminal

prosecution against him.     Imbler v. Pachtman, 424 U.S. 409, 430–31 (1976) (holding that

prosecutors are absolutely immune from civil rights claims based on actions taken while

initiating and pursuing a criminal prosecution); see also Brodnicki v. City of Omaha, 75 F.3d

1261, 1266 (8th Cir. 1996) (“Absolute immunity covers prosecutorial functions such as the

initiation and pursuit of a criminal prosecution, the presentation of the state’s case at trial, and

other conduct that is intimately associated with the judicial process.”). Because the defendant

prosecutors are immune from this suit, plaintiff’s case will be dismissed for failure to state a

claim on which relief may be granted and for seeking monetary relief against defendants who are

immune from such relief. See 28 U.S.C. 1915(e)(2)(B).

       To the extent plaintiff seeks to have his Missouri state conviction vacated, his action must

first be pursued in the Missouri state court system, not in this federal § 1983 action. See 28

U.S.C. § 2254(b)(1)(A).



                                                -3-
       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis is

GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel is DENIED as

moot. [ECF No. 3]

       An Order of Dismissal will accompany this Memorandum and Order.


Dated this 19th day of April, 2019.



                                            ________________________________
                                            JOHN A. ROSS
                                            UNITED STATES DISTRICT JUDGE




                                          -4-
